                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                     HAMMOND DIVISION

    KOKAK, LLC d/b/a PROFESSIONAL
    VAULT STORAGE,

                           Plaintiff,

                           v.                                   CAUSE NO.: 2:18-CV-177-TLS-APR

    AUTO-OWNERS INSURANCE
    COMPANY,

                           Defendant.

                                          OPINION AND ORDER

        This matter is before the Court sua sponte. The Court must continuously police its subject

matter jurisdiction. Hay v. Ind. State Bd. of Tax Comm’rs, 312 F.3d 876, 879 (7th Cir. 2002).

        The Complaint alleges that the Court’s original subject matter jurisdiction is based on

diversity of citizenship under 28 U.S.C. § 1332. (Compl. ¶ 10, ECF No. 1.)1 Diversity jurisdiction

exists when the parties to an action on each side are citizens of different states, with no defendant

a citizen of the same state as any plaintiff, and the amount in controversy exceeds $75,000. See

28 U.S.C. § 1332(a)(1). As the party seeking to invoke this Court’s jurisdiction, the Plaintiff bears

the burden of demonstrating that the jurisdictional requirements have been met. Hertz Corp. v.

Friend, 559 U.S. 77, 96 (2010); Smart v. Local 702 Int’l Bhd. of Elec. Workers, 562 F.3d 798,

802–03 (7th Cir. 2009). A failure to meet that burden can result in a dismissal. See Mut. Assignment

& Indem. Co. v. Lind-Waldock & Co., LLC, 364 F.3d 858, 861 (7th Cir. 2004). In this case, the




1
  The Complaint also alleges that the Court has jurisdiction under the Declaratory Judgment Act, 28 U.S.C. § 2201.
(Compl. ¶ 9). However, the Declaratory Judgement Act does not provide an independent basis for subject matter
jurisdiction. Skelly Oil Co. v. Phillips Petroleum Co., 339 U.S. 667, 671-72 (1950).
Plaintiff has sufficiently alleged the citizenship of the Defendant and that the amount in

controversy exceeds $75,000.

       However, the Complaint alleges that the Plaintiff, Kokak, LLC “is a for profit company

with a principal place of business in Indiana.” (Compl. ¶ 5.) This allegation of citizenship is

deficient because a limited liability company is analogous to a partnership and takes the citizenship

of its members. Belleville Catering Co. v. Champaign Mkt. Place, LLC, 350 F.3d 691, 692 (7th

Cir. 2003). If the members of the limited liability company are themselves limited liability

companies, the Plaintiff must also plead the citizenship of those members as of the date the

Complaint was filed. Thomas v. Guardsmark, LLC, 487 F.3d 531, 534 (7th Cir. 2007) (“[A]n

LLC’s jurisdictional statement must identify the citizenship of each of its members as of the date

the complaint or notice of removal was filed, and, if those members have members, the citizenship

of those members as well.”).

       Accordingly, the Court ORDERS the Plaintiff to FILE, on or before, July 1, 2019, a

supplemental jurisdictional statement identifying the citizenship on April 27, 2018, the date the

Complaint was filed, each of the members of Kokak, LLC and, if any of the members themselves

have members, the citizenship of those members, and so on until the citizenship of all owners and

members of members have been identified.

       SO ORDERED on June 17, 2019.

                                              s/ Theresa L. Springmann
                                              CHIEF JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                 2
